FILED
                             NOT FOR PUBLICATION                             JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ORVILLE MEAUX,                                   No. 09-17560

               Plaintiff - Appellant,            D.C. No. 4:09-cv-02447-CW

  v.
                                                 MEMORANDUM *
NORTHWEST AIRLINES, INC., a
Delaware corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Orville Meaux appeals from the district court’s judgment dismissing his

complaint against Northwest Airlines, Inc. as barred by the bankruptcy discharge

injunction issued in Northwest’s bankruptcy proceedings. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Meaux does not challenge the district court’s order dismissing his complaint

against Northwest, and thus has abandoned any challenge to the dismissal. See

Cook v. Schriro, 538 F.3d 1000, 1014 n.5 (9th Cir. 2008) (issues not raised on

appeal are deemed abandoned).

      We do not consider Meaux’s contention that the district court should have

treated his Railway Labor Act claim against Northwest as an amendment to the

complaint in his 2004 action against Northwest, because Meaux did not raise the

argument in the district court and consideration is not “‘necessary to prevent a

miscarriage of justice or to preserve the integrity of the judicial process.’” Alaska

v. United States, 201 F.3d 1154, 1163-64 (9th Cir. 2000) (citation omitted).

      Meaux’s request for judicial notice is granted in part as to Exhibits 1, 2, and

5. The request is otherwise denied.

      AFFIRMED.




                                           2                                    09-17560